Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The title is suggested to be more descriptive to better reflect differences from the prior art.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hirai et al. (WO 2013/069756, machine translation).
Regarding claim 1, Hirai discloses a battery wiring module (20) comprising: module-side terminals (12A, 12B) that are electrically connected to bus bars (connection member 15) 

    PNG
    media_image1.png
    807
    1069
    media_image1.png
    Greyscale

Regarding claim 2, Hirai discloses the battery wiring module according to claim 1, comprising second elastic joining portions joining the terminal accommodating portions that are 
Regarding claim 3, Hirai discloses the battery wiring module according to claim 2, wherein the housing includes blocking wall portions (interval adjusting unit) that each block at least one of a gap between the wire accommodating portion and a terminal accommodating portion and a gap between terminal accommodating portions that are adjacent to each other in the direction in which the battery cells are aligned [0053-0054] (see annotated Fig 2 above).  
Regarding claim 4, Hirai discloses the battery wiring module according to claim 3, wherein the second elastic joining portions also serve as the blocking wall portions (interval adjusting unit) for blocking the gaps between the terminal accommodating portions that are adjacent to each other in the direction in which the battery cells are aligned [0053-0054] (see annotated Fig 2 above).  
Regarding claim 5, Hirai discloses the battery wiring module according to claim 1, wherein the housing includes blocking wall portions that each block at least one of a gap between the wire accommodating portion and a terminal accommodating portion and a gap between terminal accommodating portions that are adjacent to each other in the direction in which the battery cells are aligned (Figs 1, 2, 8 and 9).  
Regarding claim 6, Hirai discloses the battery wiring module according to claim 1, wherein the wire accommodating portion includes a plurality of recesses that are recessed in a direction that is orthogonal to the direction in which the plurality of battery cells are aligned, and that is orthogonal to a direction of stacking the housing on the battery cells, and the terminal accommodating portions are included in the recesses (see annotated Fig 1 below).  

    PNG
    media_image2.png
    822
    852
    media_image2.png
    Greyscale

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US 2015/0171405) discloses a battery module provided with a bus-bar holder positioned on the plurality of battery cells (Abstract) provided with a fixing member positioned to be aligned with the bending portion [0039-0041] (Fig 4).

    PNG
    media_image3.png
    460
    704
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727